Citation Nr: 0406151	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-05 830	)	DATE
	)
	)
 )

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for lumbosacral degenerative disc disease with 
spondylosis and degenerative changes.

2.  Entitlement to an effective date earlier than July 24, 
2001, for the grant of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Berry, Kelley & Reiman, 
Attorneys at Law


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from  June 2001 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  In June 2001, the RO 
granted entitlement to service connection for lumbosacral 
degenerative disc disease with spondylosis and degenerative 
changes and assigned a 60 percent disability rating.  In 
January 2003, the RO granted entitlement to a TDIU, effective 
July 24, 2001.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although the record contains several VCAA 
development letters, none address the issues currently on 
appeal and are otherwise insufficient, as the notice does not 
inform the veteran 1) of the information and evidence not of 
record that was necessary to substantiate the claims, 2) of 
the information and evidence that VA would seek to obtain on 
his behalf, (3) of the information or evidence that he was 
expected to provide, and (4) to give VA everything he has 
pertaining to the claims.  See 38 C.F.R. § 3.159(b).

Effective September 26, 2003, the criteria for evaluating 
disorders of the spine were amended.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The RO has not had the opportunity to 
consider whether the new criteria should be applied in this 
case.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The December 2002 VA examiner indicated that he did 
not have the claims folder made available for his review.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Additionally, the examination report inadequately documents 
findings associated with the criteria for rating disorders of 
the spine.  See 38 C.F.R. § 4.70 (2003); Beverly v. Brown, 9 
Vet. App. 402 (1996); see, e.g., Bierman v. Brown, 6 Vet. 
App. 125 (1994).  Re-examination is therefore indicated.  Any 
recent treatment records could also prove relevant and should 
be requested on remand.

In considering the evaluation of the lumbar spine, the RO 
must take into account that this is on appeal from the 
initial grant of service connection and that the issue should 
be addressed accordingly.  The United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the veteran appropriate 
notification under the VCAA.  Such notice 
should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his low back 
disability since 1993.  The RO should 
then obtain records from each health care 
provider the veteran identifies, which 
are not already of record.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his low 
back.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
degenerative disc disease of the 
lumbosacral spine with spondylosis and 
degenerative changes.  

The examiner should specifically 
document whether there is unfavorable 
ankylosis of the spine.  The examiner 
should also identify any orthopedic and 
neurological findings related to the 
service-connected low back disability and 
fully describe the extent and severity of 
those symptoms.

Any indication that the veteran's 
complaints of pain or other 
symptomatology is not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

4.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  With respect to the claim for a 
higher rating for degenerative disc 
disease of the lumbosacral spine with 
spondylosis and degenerative changes, the 
RO should document its consideration of 
the revised criteria for rating 
disabilities of the spine, see 68 Fed. 
Reg. 51,454 (Aug. 27, 2003), and should 
review the evidence of record at the time 
of the 2001 rating decision that was 
considered in assigning the original 
disability rating for the veteran's 
disability, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating for this 
disability at any period of time since 
his original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
decision with respect to the claims 
remains adverse to the veteran, he and 
his attorney should be furnished an SSOC 
and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



